Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-5,9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (U.S. 2011/0076056).
	Sato teach an image forming apparatus 1 (Fig.1) comprising a detachable process unit 16 (drum cartridge) including photosensitive drums 21 (21K, 21M, 21C, 21Y) rotatable about a drum axis extending in an axial direction; drum cleaners 23 for cleaning residual toner off the photosensitive drums, the drum cleaner 23 including a cleaning roller 23 and a cleaner housing (no reference numeral) as shown in Fig.5 (par.46); a first and second drum side plates 51R, 51L spaced apart from each other in the axial direction and for supporting the photosensitive drum (see Fig.2, par. 49-50). The drum cartridge includes a conveyor device 61 which is fixed to the outside of the left side plate 51L for conveying residual toner upward (par. 54-56); the residual toner is 
	Regarding claim 2, the drum cartridge 16 supports a toner cartridge 25K comprising a toner accommodating section 114 having a toner discharge hole 30 for discharging toner to a developing device (par. 89-90) and a waste toner accommodating section 115 having a receiving hole 124 for receiving waste toner (via the conveyor pipe 113) and the conveyor pipe 113 having a waste toner discharge hole 119 (par.110) to discharge the waste toner into the waste toner accommodating section (see Fig.s 6-7, par. 110-112). 
	Regarding claim 3, the waste toner discharge hole 119 runs along the conveyor pipe 113 which would include a central part of the pipe (par.118).
	Regarding claim 4, the drum cartridge includes a developing device 20 including a developer roller 26 and a developer housing section 24 (see Fig.11); the developing cartridge is held between the first and second side plates 51L, 51R of the drum cartridge. 
	Regarding claim 5, the developing device 20 can be removable (movable) from the drum cartridge (par. 33), the developing housing has a developer opening 45; the toner cartridge 25 is held by a receiving part of the developer housing 24 wherein the toner discharge hole 30 would be aligned with a toner receiving hole 131 and the developer opening 45 when a shutter (seal) 104 is moved so as not to surround the developing opening and toner receiving hole (Fig.11, par. 152-153).
	Regarding claims 9-10, the image forming apparatus has a main body with a front cover 6 to open and close an opening of the apparatus; the drum cartridge being movable between and inner position and an outer position through the opening of the main body when the cover is opened (Fig.1, par. 22,28).

3.	Claims 6-8,11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 6, the first and second drum side plates having a first and second toner guide for guiding a first and second end of the toner cartridge in the axial direction; the guides extending in a guide direction intersecting the axial direction is not taught or suggested by the prior art of record. 
	Regarding claims 7-8, the toner cartridge movable between a first and second position, the toner residual toner receiving hole being distant from the transfer toner residual toner discharge hole in the first position and the toner receiving hole communicating with the discharge hole in the second position; in the first position the toner cartridge is removable from the drum cartridge while in the second position the toner cartridge is not removable from the toner cartridge is not taught or rendered obvious by the prior art of record. 
Regarding claim 11, the toner cartridge movable between a first and second position, the toner residual toner receiving hole being distant from the transfer toner residual toner discharge hole in the first position and the toner receiving hole communicating with the discharge hole in the second position; when the drawer is located at the outer position, the toner housing is in the first position; the toner receiving hole is located downstream of the toner discharge hole in the direction the drawer moves is not anticipate or rendered obvious by the prior art of record. 
Regarding claim 12, the toner cartridge movable between a first and second position, the toner residual toner receiving hole being distant from the transfer toner residual toner discharge hole in the first position and the toner receiving hole communicating with the discharge hole in the second position; when the drawer is located at the outer position, the toner housing is in the first position; the toner discharge hole is located between the toner receiving hole and a second end portion which is distant from a first end portion (having the main body opening) in the direction the drawer moves which is not anticipate or rendered obvious by the prior art of record. 

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato et al. ‘197, Sato ‘173, Hayashi et al., Miyahara et al., Nishiyama et al., and Sato all teach various toner waste transport systems that are relevent to the claimed invention. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852